DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,032,590. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1-20 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804 (II)(B)(1).

Instant App 17/239,840
U.S. Patent 11,032,590
Claim 1
Claim 1
Claim 2
Part of claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 12
Claim 10
Claim 13
Part of claim 10
Claim 14
Claim 2
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 16
Claim 19
Part of claim 16, 20
Claim 20
Claim 17



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. (U.S. Pub. No. 2020/0322696) in view of McLoughlin et al. (U.S. Pub. No. 2018/0115743).


Regarding claims 1 and 12, Dvir et al. discloses a device (server, 102), comprising: 
a processing system including a processor (see fig. 3 (processor(s), 304)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see fig. 3 (storage, 306)):
determining a first motion-to-update latency (considered as current orientation of the client device) associated with video content (see paragraphs 0044, 0180; current orientation data acquired from orientation sensors may efficiently monitor movement/motion of the client device which indicates the FOV selected by the user for viewing the VR 360 video file);
responsive to determining the first motion-to-update latency associated with the video content exceeds a threshold (see paragraphs 0043-0044, 0180):
identifying a second motion-to-update latency (considered as future orientation of the client device) from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0064, 0081, 0102, 0173-0174), wherein each of the plurality of motion-to-update latencies is associated with an edge server resulting in a group of edge servers (see paragraphs 0079, 0107, 0111 and fig. 1);
identifying a first edge server from the group of edge servers associated with the second motion-to-update latency (see paragraphs 0079, 0107, 0111 and fig. 1; the server 102 may utilize one or more edge servers which are located at the edge(s) of the network 140 in close communication travel time proximity to the client device 120 to reduce the latency and/or increase bandwidth);
identifying a coverage rate for a margin rate for a portion of the video content based on the threshold (see paragraph 0077; the FOV (considered as the margin area) can deliver high resolution (considered as the coverage rate) through smaller tile size); and
transmitting the portion of the video content to the first edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0038-0040, 0064, 0067, 0108 and fig. 1), wherein the portion of the video content comprises the margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by the coverage rate for the portion of the video content, a cumulative coverage rate and the second motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the first edge server provides the portion of the video content to a communication device associated with the user (see paragraphs 0077-0079, 0102-0103, fig. 2 (220), fig. 7; The margin area is considered as the Extended field of view (EFOV, 204R, 204L) - the extra area including the cropped portion of the FOV transmitted from the edge server and displayed on the user device. Viewport area is considered as field of view (FOV, 214R, 214L))).
However, Dvir et al. are silent as to wherein the communication device locally renders a background environment map in the video content to reduce the second motion-to-update latency.
In an analogous art, McLoughlin et al. discloses wherein the communication device locally renders a background environment map in the video content to reduce the second motion-to-update latency (see paragraphs 0007, 0059-0060, 0102-0103, 0105-0106, figs. 4A-4C).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Dvir et al. with the teachings of McLoughlin et al., the motivation being to reduce the network bandwidth associated with generating an updated image corresponding to the change – see paragraph 0059 and to reduce latencies associated with streaming virtual reality (VR) content over a virtualized computing environment – see paragraph 0007.


Regarding claim 20, Dvir et al. discloses a method, comprising: 
determining, by a processing system including a processor, a first motion-to-update latency (considered as current orientation of the client device) associated with video content (see paragraphs 0044, 0180; current orientation data acquired from orientation sensors may efficiently monitor movement/motion of the client device which indicates the FOV selected by the user for viewing the VR 360 video file);
responsive to determining, by the processing system, the first motion-to-update latency associated with the video content exceeds a threshold (see paragraphs 0043-0044, 0180):
identifying, by the processing system, a second motion-to-update latency (considered as future orientation of the client device) from a plurality of motion-to-update latencies that is below the threshold (see paragraphs 0064, 0081, 0102, 0173-0174), wherein each of the plurality of motion-to-update latencies is associated with an edge server resulting in a group of edge servers (see paragraphs 0079, 0107, 0111 and fig. 1);
identifying, by the processing system, first edge server from the group of edge servers associated with the second motion-to-update latency (see paragraphs 0079, 0107, 0111 and fig. 1; the server 102 may utilize one or more edge servers which are located at the edge(s) of the network 140 in close communication travel time proximity to the client device 120 to reduce the latency and/or increase bandwidth);
selecting, by the processing system, a streaming protocol from a plurality of streaming protocols for use by the first edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176; the server may transmit the EFOV frames to the client device using one or more real time media transfer protocols over one or more ultra-low latency encoder-decoder channels to achieve extremely low latency on the network); 
 identifying a coverage rate for a margin rate for a portion of the video content based on the threshold (see paragraph 0077; the FOV (considered as the margin area) can deliver high resolution (considered as the coverage rate) through smaller tile size); and
transmitting, by the processing system, a portion of the video content to the first edge server to mitigate the first motion-to-update latency according to the second motion-to-update latency (see paragraphs 0038-0040, 0064, 0067, 0108 and fig. 1), wherein the portion of the video content comprises the margin area surrounding a viewport area that covers a plurality of head movements of a user over a time period, wherein the margin area is determined by the coverage rate for the portion of the video content, a cumulative coverage rate and the second motion-to-update latency, wherein the coverage rate is based on covering the plurality of head movements over the time period, wherein the edge server provides the portion of the video content to a communication device associated with the user utilizing the selected streaming protocol (see paragraphs 0077-0079, 0102-0103, fig. 2 (220), fig. 7; The margin area is considered as the Extended field of view (EFOV, 204R, 204L) - the extra area including the cropped portion of the FOV transmitted from the edge server and displayed on the user device. Viewport area is considered as field of view (FOV, 214R, 214L)).  Paragraphs 0072, 0079, 0169; the server may transmit the EFOV frames to the client device using one or more real time media transfer protocols over one or more ultra-low latency encoder-decoder channels to achieve extremely low latency on the network).
However, Dvir et al. are silent as to wherein the communication device locally renders a background environment map in the video content to reduce the second motion-to-update latency.
In an analogous art, McLoughlin et al. discloses wherein the communication device locally renders a background environment map in the video content to reduce the second motion-to-update latency (see paragraphs 0007, 0059-0060, 0102-0103, 0105-0106, figs. 4A-4C).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Dvir et al. with the teachings of McLoughlin et al., the motivation being to reduce the network bandwidth associated with generating an updated image corresponding to the change – see paragraph 0059 and to reduce latencies associated with streaming virtual reality (VR) content over a virtualized computing environment – see paragraph 0007.


Regarding claim 2, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 1 and 12).  McLoughlin et al. discloses wherein the video content comprises panoramic video content, and wherein the communication device further locally renders a foreground object in the video content to reduce the second motion-to-update latency (see paragraphs 0059-0060, 0102-0103, 0105-0106, 0113, 0120, figs. 4A-4C).  

Regarding claims 4 and 15, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein each of the plurality of motion-to-update latencies is determined according to a first time between detecting user motion of a virtual reality headset and display local rendering (see paragraphs 0043), a second time between sending a request from the communication device for a content update and receiving the content update (see paragraphs 0071, 0129), a third time for processing the content update (see paragraphs 0129-0130), a fourth time between sending the content update and receiving the content update at the communication device (see paragraph 0130), a fifth time for processing and display the content update by the communication device, or any combination thereof (see paragraphs 0130-0131).

Regarding claims 5 and 16, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 4 and 15).  Dvir et al. discloses wherein the operations comprise identifying a portion of the content update (see paragraphs 0016-0023).  

Regarding claims 6 and 17, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 5 and 15).  Dvir et al. discloses wherein the edge server crops the video content to include the portion of the content update (see paragraphs 0005, 0013-0014, 0021, 0030, 0093).  

Regarding claims 7 and 18, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein the operations further comprise selecting a streaming protocol from a plurality of streaming protocols for use by the first edge server resulting in a selected streaming protocol (see paragraph 0035, 0072, 0079, 0176).  

Regarding claims 8 and 19, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 7 and 18).  Dvir et al. discloses wherein the streaming protocol being selected results in the first edge server having the second motion-to-update latency (see paragraphs 0035, 0072).  

Regarding claim 9, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claim 8).  Dvir et al. discloses wherein the edge server provides the portion of the video content to the communication device using the selected streaming protocol (see paragraph 0072).

Regarding claim 10, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claim 1).  Dvir et al. discloses wherein the first edge server crops the portion of the video content prior to providing the portion of the video content to the communication device (see paragraph 0093).  

Regarding claim 11, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claim 10).  Dvir et al. discloses wherein the edge server crops the portion of the video content based on the margin area (see fig. 2).  

Regarding claim 13, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 1 and 12).  Dvir et al. discloses wherein the video content comprises panoramic video content (see paragraphs 0003, 0044, 0173, 0182; 360-degree videos, immersive videos or spherical videos).  



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir et al. and McLoughlin et al. as applied to claims 1 and 12 above, and further in view of Ye et al. (U.S. Pub. No. 2018/0359189).

Regarding claims 3 and 14, Dvir et al. and McLoughlin et al. discloses everything claimed as applied above (see claims 1 and 12).  
However, Dvir et al. and McLoughlin et al. are silent as to wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content.
In an analogous art, Ye et al. discloses wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content (see paragraphs 0035, 0056, 0058).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Dvir et al. and McLoughlin et al. to include wherein the operations comprise mitigating jitter, packet loss, and frame drops associated with the video content as taught by Ye et al. for the advantage of ensuring all packet frames are received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 15, 2022.